Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 20, 2014

                                       No. 04-14-00547-CV

                            IN THE INTEREST OF T.S.P., A Child,

                      From the County Court at Law, Medina County, Texas
                                Trial Court No. 07-06-4710-CCL
                            Honorable Vivian Torres, Judge Presiding


                                          ORDER
        Appellant’s notice of appeal stated appellant intended to appeal both the Order Holding
Respondent in Contempt and Granting Judgment and the Order Committing Respondent to the
Medina County Jail. On October 2, 2014, this court acknowledged that appellant is entitled to
appeal the portions of the orders granting judgment, including the determination of arrearages
and the award of attorney’s fees; however, appellant was ordered to show cause in writing why
this court had jurisdiction to consider any issue raised in the appeal relating to the contempt
orders. On October 16, 2014, appellant responded that he seeks only to challenge the portions of
the orders relating to the arrearage and attorney’s fees and agrees that this court lacks jurisdiction
to review the portions of the orders holding him in contempt. The complete appellate record has
been filed. Appellant’s brief addressing only the issues over which this court has jurisdiction
must be filed no later than November 17, 2014.

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court